Citation Nr: 1514840	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-29 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to an increased rating for a service-connected right shoulder disability, currently evaluated as 30 percent disabling. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
8.  Entitlement to non-service-connected disability pension, during the period prior to November 6, 2013.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a February 2010 RO decision that in pertinent part, denied service connection for a back disability, a cervical spine disability, and confirmed and continued the prior denial of service connection for anxiety neurosis, also claimed as depression and a nervous condition.  

This case also comes to the Board on appeal from an August 2010 rating decision that denied an increase in a 30 percent rating for a service-connected right shoulder disability.

This case also comes to the Board on appeal from an August 2011 rating decision that denied service connection for PTSD, anxiety neurosis, and a skin rash, and denied entitlement to a TDIU and non-service-connected disability pension.

In a January 2014 rating decision, the RO granted entitlement to non-service-connected disability pension, effective November 6, 2013.  Hence, this issue is characterized as listed on the first page of this decision.

Additional evidence was received from the Veteran in December 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder, to an increased rating for a service-connected right shoulder disability, to a TDIU, and to non-service-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently denied service connection for a psychiatric disorder in a September 2008 rating decision and properly notified the Veteran, who did not appeal that decision.
 
2.  Some of the additional evidence received since that September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, and/or raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.
 
3.  The Veteran's cervical spine disability developed many years after his military service, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  The Veteran's back disability developed many years after his military service, and has not been shown by competent evidence to be related to a disease or injury of service origin.

CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  A cervical spine disability was not incurred in or aggravated by the Veteran's  military service, nor may this disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

3.  A back disability was not incurred in or aggravated by the Veteran's  military service, nor may this disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the application to reopen a previously denied claim of service connection for a psychiatric disorder, when there is a petition to reopen a claim that has been previously considered, denied, and not appealed, the notice must also specify the basis of the denial in the prior decision by describing the evidence necessary to substantiate the element(s) required to establish entitlement to service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant adequate pre-adjudication notice by a letter dated in September 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim.  VA has obtained service treatment records (STRs), and VA and private medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

As discussed below, there is no competent evidence suggesting that the Veteran's current back and cervical spine disability may be associated with service.  He has not provided any information concerning the existence of medical evidence that could support his claim.  Moreover, he has not alluded to a disease or injury to the back and cervical spine in service and he has not indicated why he believes he has disabilities of the back and cervical spine that are etiologically related to service. Accordingly, in the absence of competent evidence of a current disability that may possibly be related to service, a VA medical examination is not warranted at this time.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.) 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

In its February 2010 decision, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for a psychiatric disorder.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran submitted his original claim for service connection for a psychiatric disorder in May 1971.  The RO denied entitlement to service connection for this disability in an unappealed February 1973 rating decision, on the basis that service treatment records were negative for a psychiatric disorder, and that the current psychiatric disorder, anxiety neurosis, had not been linked to service.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 1973 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Veteran filed an application to reopen his claim for service connection for a psychiatric disorder in August 2008, and in a September 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a psychiatric disorder.  The RO properly notified the Veteran of this denial, and he did not appeal it.  As no new and material evidence was physically or constructively received within the appeal period following that decision, that decision became final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2014); Bond, supra; Buie, supra.

In August 2009, the Veteran filed a claim for service connection for a nervous condition, which the Board construes as an application to reopen his previously denied claim for service connection for a psychiatric disorder.  In the February 2010 decision currently on appeal, the RO determined that new and material evidence had been received to reopen the previously denied claim for service connection for a psychiatric disorder, and then denied service connection for a psychiatric disorder.  The instant appeal ensued.  

In September 2010, during the pendency of the appeal, the Veteran claimed service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  The Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  The RO denied these claims in an August 2011 rating decision.

The evidence of record at the time of the prior final September 2008 decision included his STRs, private medical records, VA medical records, and the Veteran's statements.  Service treatment records from the Veteran's 1968-1970 period of service are negative for a psychiatric disorder.  A report of a February 1971 VA examination reflects that his psychiatric system was within normal limits. VA hospital records dated from April to May 1971 reflect treatment for sarcoidosis, and reflect that he was prescribed Librium during this admission.  A January 1973 medical certificate from Community Mental Health Center reflects that the Veteran was seen for severe anxiety neuroses from March 1972 to July 1972, and was receiving medication for this condition.  VA medical records dated since 1979 reflect treatment for anxiety, and for other psychiatric disorders.

Additional evidence received since the prior final September 2008 rating decision includes additional VA medical records showing treatment for a psychiatric disorder, variously diagnosed as bipolar disorder, depression, and generalized anxiety disorder.  Additional evidence includes a report of a June 2011 VA PTSD compensation examination.  The Veteran has submitted a December 2014 report of an "independent medicolegal evaluation" by E.J.G., D.O., Esq., who stated that he had reviewed the Veteran's claims file, but did not examine him, and opined that the Veteran has major depressive disorder with intermittent psychosis and chronic anxiety.  He further opined that the Veteran likely has dementia, and that the chronic pain from his service-connected disabilities was, as likely as not, the cause of his acquired psychiatric disorder.  He also opined that the fact that the earliest manifestations of the Veteran's psychiatric disability occurred in relative temporal proximity to discharge, militated in favor of a direct service connection nexus.

Some of this additional evidence, especially in combination with other evidence of record, is new and material.  Specifically, the claims file now contains competent medical evidence linking a current psychiatric disorder with service and a service-connected disability, the lack of which was one basis for the prior denial of this claim.  Thus, this evidence relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim, and this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As discussed below, the Board is remanding the issue of entitlement to service connection for an acquired psychiatric disorder for additional development.

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Certain diseases like arthritis are considered chronic, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with degeneration of cervical intervertebral disc, and low back pain.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's DD Form 214 reflects that he served on active duty from October 1968 to October 1970, with service in Vietnam from March 1969 to March 1970.  His primary military occupational specialty (MOS) was combat engineer.

Service treatment records are entirely negative for disabilities or injuries of the cervical spine, neck, or back, and his spine was normal on separation medical examination in August 1970.

On VA examination in February 1971, the Veteran did not complain of disabilities of the back or cervical spine, and on examination of the musculoskeletal system, the examiner did not diagnosis disabilities of the cervical spine or back.

Post-service medical records reflect extensive treatment for multiple other medical conditions from the 1970s, but are negative for complaints or treatment of the cervical spine or back until the late 1990s.  VA medical records dated since then reflect that the Veteran has been treated for low back and neck pain and has been diagnosed with degeneration of cervical intervertebral disc and osteoarthritis.

A March 1994 X-ray study of the cervical spine reflects spondyloarthritic changes.  A May 1997 X-ray study of the cervical spine was normal.  Minimal spondylotic changes were seen in the cervical spine on X-ray study in February 2001.  

An April 2001 VA outpatient treatment record reflects that the Veteran reported that he had cervical and upper back pain for the past three months.  He denied trauma.  He also reported low back pain.

A February 2010 X-ray study of the lumbosacral spine showed minimal spondylosis of the lower lumbar spine. 

The Veteran's initial claim for service connection for disabilities of the cervical spine and back were received in August 2009.  He contended that these disabilities were incurred "coincidental to" his combat tour in Vietnam.  

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disability and a back disability.  While the Veteran does have current cervical spine and back disabilities, the most probative evidence indicates that they are not related to service.
During the pendency of this appeal, the Veteran has never identified any incident in service which could have caused disabilities of the cervical spine or back, has not asserted that he was injured in combat, and has never asserted that he had continuous back or cervical spine symptoms ever since service.

The service separation examination report reflects that he was examined and his spine was found to be clinically normal, and no abnormalities of the spine were found after service on VA examination in 1971.

The Veteran did not claim that his cervical spine and back disabilities began in service until filing his current VA disability compensation claim in August 2009. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Although the Veteran has filed multiple service connection claims for other disabilities over the many years since service, he never filed a claim for these spine disabilities until 2009.

To the extent that the Veteran believes that his current disabilities of the cervical spine and back are connected to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spondylotic changes of the cervical spine and spondylosis of the lower lumbar spine are not matters subject to lay observation and require medical expertise to determine.  Accordingly, the opinion by the Veteran as to the diagnosis or etiology of his claimed disabilities of the cervical spine and back are not competent medical evidence.

The Board also notes that the Veteran does not contend, and the evidence of record does not show, that he suffered from arthritis of the spine during service or within one year following discharge from service.  There is no evidence that arthritis of the spine was manifested to a compensable degree within the first post-service year, and thus presumptive service connection is not warranted under 38 C.F.R. § 3.309(a).

Indeed, his disabilities of the cervical spine and back were first treated and diagnosed more than 20 years after his discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). Moreover, there is no medical evidence suggesting a direct relationship between service and his disabilities of the cervical spine and back.

In summary, disabilities of the cervical spine and back were not shown in service or for many years thereafter.  Additionally, the most probative evidence is against a finding that the Veteran's disabilities of the cervical spine and back are related to service, and there is no competent evidence suggesting the Veteran's disabilities of the cervical spine and back are otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claims, and service connection for disabilities of the cervical spine and back is denied. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The petition to reopen a previously denied claim for service connection for a psychiatric disorder is granted.

Service connection for a cervical spine disability is denied. 

Service connection for a back disability is denied.


REMAND

Regrettably, additional development is necessary prior to appellate review with regard to the issues of entitlement to service connection for an acquired psychiatric disorder and a skin disorder, an increased rating for a service-connected right shoulder disability, a TDIU, and non-service-connected pension prior to November 6, 2013.

With regard to the claim for service connection for an acquired psychiatric disorder, although a VA PTSD examination was conducted in June 2011, the Board finds that the VA examination report is inadequate, and the claim for service connection for an acquired psychiatric disorder must be remanded for another VA medical examination and opinion.  

Medical records on file reflect treatment for anxiety in 1971 and 1972, from 1979 to 1985, and from November 1992 onward.  A November 1992 VA mental hygiene treatment note reflects that the Veteran had no psychiatric treatment since 1985.  He has received ongoing psychiatric treatment since the 1990s, and VA mental health treatment providers have diagnosed generalized anxiety disorder, recurrent depressive disorder, major depression with psychotic features, PTSD, and, more recently, mixed bipolar disorder.  

On VA PTSD compensation examination in June 2011, the examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but did not indicate any Axis I diagnosis.  The examiner stated that the Veteran had received VA treatment for a psychiatric disorder for years, and that a review of his medical records showed that he was always alert, cooperative, informative, and cared about his treatment.  In contrast, during the current examination, the Veteran repeatedly answered all questions with "I don't know" or "I don't remember."  The examiner observed that this behavior contrasted strikingly with his usual cooperative behavior during outpatient treatment, and concluded that his behavior during the compensation examination was willful misconduct and therefore a diagnosis could not be rendered.  The VA examiner did not provide a psychiatric diagnosis or a nexus opinion.  

The Board finds that another VA psychiatric compensation examination is needed, to reconcile the many psychiatric diagnoses that have been indicated in the record and to obtain an opinion as to the etiology of any current psychiatric disorder.  In December 2014, a private physician, E.J.G., D.O., Esq., who is not a psychiatrist, diagnosed major depressive disorder with intermittent psychosis and chronic anxiety, and also diagnosed dementia.  These diagnoses were provided based on a review of medical records and without an examination.  Dr. G. opined that chronic pain from the Veteran's service-connected disabilities was, as likely as not, the cause of his acquired psychiatric disorder, and also suggested that the Veteran's depression might be related to his medication for service-connected sarcoidosis, namely, Singulair.  In this regard the Board notes that the medical records reflect that he takes Singulair for non-service-connected asthma.  The Veteran himself has contended that his depression is secondary to pain from his service-connected right shoulder disability.

On remand, the VA psychiatric examiner is asked to provide a medical opinion as to the likelihood that any current chronic psychiatric disorder was incurred in or aggravated by service or a service-connected disability or the medication used to treat such disability, with an adequate supporting rationale.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  On remand, the examiner is also asked to review the findings shown on the prior VA examination, and to comment on the December 2014 private "medicolegal" opinion, discussed above.  

The Veteran contends that he incurred a skin rash in service.  Service treatment records show that he was treated for ringworm in May 1969, and a foot rash in May 1970, after his return from Vietnam; he was diagnosed with possible jungle rot and  Tinactin was prescribed.  A skin disorder was not noted on separation examination in August 1970, and no skin diseases were seen on VA examination in February 1971.  VA treatment records dated in the late 1970s and 1980s reflect that he was treated for several skin disorders, including melasma, tinea pedis, allergic dermatitis of the trunk, and tinea cruris.

Recent medical records reflect treatment for multiple skin disorders, including rosacea, dermatophytosis of the groin and perianal area, and solar dermatitis rash of the upper chest.  On VA diabetes examination in November 2009, the Veteran reported that he had a rash of the neck, chest, and arms since he returned from Vietnam.  The examiner did not provide a medical opinion as to the etiology of any current skin disorder.  

The Veteran's reports of continuous skin symptoms since service can satisfy the requirement for evidence that the claimed disabilities may be related to his service, in order to trigger the duty to provide a VA examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  In light of the above, the Board finds that a VA examination is needed for a medical nexus opinion concerning the likelihood that any current skin disorder was incurred in or aggravated by service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), citing 38 U.S.C.A. § 5103A (d)(2) and 38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his service-connected right shoulder dislocation, brachial plexus injury with degenerative joint disease is more disabling than currently evaluated.  The Veteran's most recent VA compensation examination of his service-connected right shoulder disability was conducted in July 2010.  The Board notes that the examiner indicated that the Veteran refused to move his arm during this examination.  The Veteran contends that his right shoulder disability has worsened.  In view of his contentions, and the length of time since the last examination, the Board finds that the Veteran should be reexamined to reassess the severity of his service-connected right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The VA shoulder examiner should also evaluate any orthopedic and neurological symptoms due to the service-connected right shoulder disability, and the AOJ should consider the possibility of separate ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).

With regard to the claims for a TDIU and non-service-connected disability pension, these claims are intertwined with the other remanded claims.  As the resolution of the other remanded claims might have a bearing upon the TDIU and pension claims, these claims are being remanded as inextricably intertwined with the other remanded claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The record reflects that the Veteran has not been employed for many years.  VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2014); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  To ensure the VA record on appeal is complete, the AOJ should attempt to obtain any relevant SSA records, if available.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Finally, the Board observes that during the pendency of this appeal, two different VA examiners have found that the Veteran did not cooperate with his VA compensation examinations.  The Veteran is advised that the duty to assist is not always a one-way street and if he desires help with his claim he must cooperate with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any relevant ongoing VA or private medical records pertaining to a psychiatric disorder, a skin disorder, a right shoulder disability, and sarcoidosis dated since August 2013, that are not duplicates of those already in the claims file.

2.  Obtain the Veteran's SSA records, if any, including all medical records this other Federal agency considered in determining his entitlement.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.  The examiner should identify all current psychiatric disorders found to be present, and should attempt to reconcile the multiple different psychiatric diagnoses shown in the record.

(a) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based.

(b) The examiner should offer an opinion as to the etiology of any current psychiatric disorder, including the likelihood (very likely, as likely as not, or unlikely) that this disorder had its onset in service, or is otherwise related to his service.
 
(c) The examiner should also opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disabilities, currently hilar sarcoidosis and a right shoulder disability, caused or permanently aggravated any current psychiatric disorder. This includes the pain from such service-connected disabilities, and the medications used to treat them.

If the examiner concludes that a current psychiatric disorder was permanently worsened beyond the natural progression by a service-connected disability (aggravated), the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of disability.  Please explain the basis for the opinion reached.

*The examiner is asked to review the medical records on file, and comment on the December 2014 private medicolegal opinion by E.J.G., D.O., Esq.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
4.  Schedule the Veteran for a VA skin compensation examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner should offer an opinion as to the etiology of any current skin disorder, including the likelihood (very likely, as likely as not, or unlikely) that this disorder had its onset in service, or is otherwise related to his service.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

5.  Schedule another VA examination to reassess the severity of the Veteran's service-connected right shoulder disability (right shoulder dislocation, brachial plexus injury with degenerative joint disease).  The claims file must be made available to and reviewed by the examiner.

The examiner should evaluate the current severity of the Veteran's service-connected right shoulder disability.  This includes, but is not limited to, determining his range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, etc.

Comment on any orthopedic and neurological manifestations of the service-connected right shoulder disability.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

6.  Then readjudicate these claims in light of all additional evidence received since the statements of the case.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


